Exhibit 10.1

Consulting Agreement

This Consulting Agreement (the “Agreement”) effective April 22, 2008, is made by
and between Smart Online, Inc., whose address is 2530 Meridian Parkway, Second
Floor, Durham, North Carolina 27713 (the “Company”), AND George Cahill doing
business as Cahill Financial Consulting, whose address is 3001 Sandia Drive,
Raleigh, North Carolina 27607, (“Consultant”).



  1.   Consultation Services. The Company hereby employs Consultant to serve as
the Company’s interim chief financial officer in accordance with the terms and
conditions set forth in this Agreement, and his duties and responsibilities
shall include but not be limited to: overseeing all Company accounting
practices, including accounting departments, preparing budgets, financial
reports, tax and audit functions; directing financial strategy, planning and
forecasts; preparing financial and periodic reports for the Securities and
Exchange Commission (including signing, in the capacity of interim chief
financial officer, any public filings covering periods during term of
consultancy); and consulting with the officers and employees of the Company
concerning matters relating to the financial management and organization of the
Company, its financial policies specifically relating to the Company’s strategic
financial plan, and generally any matter arising out of the business affairs of
the Company (the “Services”).



  2.   Consultant’s Representations and Warranties. Consultant represents and
warrants to the Company that: (a) Consultant has all necessary authority,
corporate or otherwise, to enter into and perform all of its obligations under
this Agreement and has taken all necessary action, corporate or otherwise, to
authorize the execution, delivery and performance of this Agreement, and that
the execution, delivery and performance of this Agreement does not violate any
other agreement or understanding to which Consultant is a party or by which he
may be bound or to which any of his assets or properties may be subject and
(b) Consultant shall render and complete the Services in accordance with the
highest professional standards, applicable guidelines and all relevant federal,
state and local laws, regulations and policies.



  3.   Term of Agreement. This Agreement will begin at the effective date (as
mentioned above) and shall continue until the Services are completed. The
Company or Consultant may terminate this Agreement at any time by 30 calendar
days’ written notice to the other party. In addition, if Consultant is convicted
of any crime or offense, fails or refuses to comply with the written policies or
reasonable directive of the Company, is guilty of serious misconduct in
connection with performance hereunder, or materially breaches provisions of this
Agreement, the Company at any time may terminate the engagement of Consultant
immediately and without prior written notice to Consultant. In addition, if
Company or its Officers are convicted of any crime or offense, fail or refuses
to comply with legal or prudent business practices, or materially breach
provisions of this Agreement, the Consultant at any time may terminate the
consultancy on 5 calendar days’ written notice.



  4.   Time Devoted by Consultant. Consultant will be required to devote as much
time as necessary and use reasonable efforts during the term of this Agreement
to meet all objectives of the Services outlined above. The particular amount of
time may vary from day to day or week to week; but, the Company has suggested a
2 to 3 day commitment per week by Consultant is contemplated at this time.



  5.   Location of Services. Consultant will be required to perform Services at
the Company’s offices, except in such instances when doing so is determined by
the Company not to be necessary to meet particular requirements.



  6.   Payment to Consultant. For the first 12 calendar weeks of this agreement,
Consultant will be paid at the rate of $140.00 per hour for work performed in
accordance with this Agreement. At the end of this initial 12 week period, by
written agreement of Company and Consultant, the payment may be made either with
all cash of $125 per hour or, at the Company’s option, an agreed upon split
between cash and shares of the Company’s common stock based upon the average
closing price of the shares during the five trading days prior to the date of a
monthly invoice. In addition, the Company shall reimburse Consultant for any
reasonable pre-approved out of pocket expenses incurred by Consultant pursuant
to the terms of this Agreement. For the first 12 calendar weeks of this
agreement, Consultant will submit an itemized invoice for each 2 week period
setting forth the time spent and Services rendered, and the Company will pay
Consultant the amounts due within five business days of receipt. After the
initial 12 week period, monthly accounting for services will occur.



  7.   Independent Contractor. Both the Company and Consultant agree that
Consultant will act as an independent contractor in the performance of its
duties under this contract. Accordingly, Consultant acknowledges and agrees that
Consultant is obligated to report as income all compensation received by
Consultant pursuant to this Agreement, and Consultant agrees to and acknowledges
the obligation to pay all income, employment and other taxes thereon. The
Company shall not be required to withhold from the consulting fee any state or
federal income taxes or to make payments for Social Security tax, unemployment
insurance, or any other payroll taxes. Consultant shall indemnify and hold the
Company (which term shall include its affiliates and its and their officers,
directors, employees, agents and business advisors) free and harmless, to the
full extent permitted by law or in equity, for and from any and all income,
employment and other taxes arising from this Agreement. The Company shall not be
responsible for, and shall not obtain, worker’s compensation, disability
benefits insurance, or unemployment security insurance coverage for Consultant.



  8.   Liability. With regard to the services to be performed by Consultant
under this Agreement, Consultant shall not be liable to the Company, or to
anyone who may claim any right due to the relationship with the Company, for any
acts or omissions in the performance of Services on the part of Consultant,
except when the acts or omissions of Consultant are due to willful misconduct,
fraud or negligence.



  9.   Confidential Information. Consultant recognizes and acknowledges that by
reason of the Services, it will have access to information of or relating to the
Company, including, without limitation, information and knowledge pertaining to
products and services offered, inventions, innovations, designs, ideas, plans,
trade secrets, software, proprietary information, manufacturing, advertising,
distribution and sales methods and systems, financial information, sales and
profit figures, customers and client lists, relationships between the Company
and dealers, distributors, wholesalers, customers, clients, suppliers and others
who have business dealings with the Company and other information (collectively,
“Confidential Information”). Consultant acknowledges that the Confidential
Information is a valuable and unique asset of the Company. Accordingly,
Consultant covenants that, unless such information is in the public domain
through no fault of Consultant or except as may be required by law, and except
as directed in writing in advance by the Company, Consultant will not at any
time during or after the term or termination of this Agreement (i) use
Confidential Information for its own benefit, or for the benefit of any party
other than the Company, (ii) disclose Confidential Information to any person or
entity whatsoever other than representatives or affiliates of Consultant who are
aware of the confidentiality obligation, or (iii) permit any person or entity
whatsoever to examine and/or make copies of, any Confidential Information or any
material evidencing or reflecting Confidential Information, whether in written,
digital or other media. Upon request by the Company, Consultant will immediately
deliver to the Company all Confidential Information, in whatever media
whatsoever (including all copies), in its possession or under its control. All
such Confidential Information written or verbal, tangible or intangible, made
available, disclosed, or otherwise made known to Consultant as a result of
Services under this Agreement shall be considered the sole property of Company.
The Confidential Information shall be used by Consultant only for purposes of
performing the obligations hereunder. These obligations of confidentiality and
nondisclosure shall remain in effect for a period of ten (10) years after the
completion or termination of the Services.



  10.   Inventions, patents, rights, title, documents, files etc. Upon the
termination of this Agreement or upon an earlier request by the Company,
Consultant will return all Company property to the Company unless Consultant has
written permission to keep it. Consultant agrees that all materials, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets (collectively, “Inventions”) conceived, made or discovered by
Consultant, solely or in collaboration with others, during the period of this
Agreement which relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or experiment with, or
which Consultant may become associated with in work, investigation or
experimentation in the line of business of Company in performing the Services
hereunder, are the sole property of the Company. Consultant further agrees that
the product of all work which is performed under this Agreement shall be the
sole property of the Company, and the Company shall have the right to use,
patent, sell, license, publish, or otherwise disseminate or transfer rights in
such work product. Consultant agrees to assign its rights in all such Inventions
and/or work product to the Company.



  11.   Non-solicitation. During the term of this Agreement and for two
(2) years thereafter, Consultant will not directly or indirectly solicit or hire
any employee or consultant of the Company or directly or indirectly solicit any
of the Company’s customers.



  12.   Miscellaneous. Consultant shall not assign rights or delegate
responsibilities under this Agreement without the Company’s prior written
approval. This Agreement is made under and shall be construed according to the
laws of North Carolina. This Agreement contains the entire understanding of the
parties and may not be amended without the specific written consent of both
parties.



  13.   Survival. Notwithstanding any provision in this Agreement to the
contrary, the provisions of Section 9 (Confidential Information), Section 10
(Inventions, patents, rights, title, documents, files etc) and Section 11
(Non-solicitation) hereof shall survive any termination of this Agreement and
Consultant’s engagement hereunder.

The above parties have duly executed this Agreement as of the day and year above
written.

      David Colburn   George Cahill President and CEO   Consultant Smart Online,
Inc.   Cahill Financial Consulting
By: /s/ David Colburn
  By: /s/ George Cahill
 
   
Date: 4/21/08
  Date: 4/21/08
 
   

